DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mellars, et al. (US 2015/0276775, herein Mellars) in view of Cates (US 2008/0221919).1	Regarding claim 1, Mellars teaches a medical facility comprising: 	the laboratory having a first level and a second level, the first level configured to collect samples from patients to be tested (paragraph 0086), the second floor configured to process the samples collected on the first level (paragraph 0100); 	a transportation system connecting the first level to the second level, the transportation system configured to transport samples collected on the first level to the second level for immediate processing of the samples on the second level thereby enabling expediting processing of the samples collected on the first level of the laboratory of the medical facility (paragraph 0100).	Mellars does not explicitly teach a building, the building including a plurality of four segregated specialty areas, each of the specialty areas positioned in the outer four corners of the building; 	the specialty areas bring a laboratory, an urgent care facility, a pharmacy, and an imaging center.	Cates teaches a building, the building including a plurality of four segregated specialty areas, each of the specialty areas positioned in the outer four corners of the building (Fig. 2); 	the specialty areas bring a laboratory, an urgent care facility, a pharmacy, and an imaging center (Fig. 2, see also paragraph 0033).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Mellars and Cates, because such a combination increases convenience and lowers costs for patients (paragraph 0011 of Cates).2	Regarding claim 2, Mellars further teaches the transportation system is a lift configured to move samples (paragraph 0100).	Regarding claim 3, Mellars further teaches the transportation system transports reusable supplies back down to the first level after processing (paragraph 0081).	Regarding claim 4, Mellars further teaches a plurality of lifts are provided in the laboratory enabling communication between the first level and the second level (paragraph 0100).	Regarding claim 5, Mellars further teaches the transportation system is an elevator configured to hold only samples and supplies (paragraph 0100).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs in each reference, please see also the associated figures, and vice versa.
        2 To any extent that Cates may not teach the precise arrangement of the claimed invention (which the Examiner does not admit), Cates discloses the particular specialty areas and rearrangement of the various areas to achieve the goal of convenience and lower cost. As a result, mere rearrangement of the areas is an obvious design choice. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
        In addition, the disclosure of Cates demonstrates that the types of specialty areas and rearrangement of those areas is well known in the art. See e.g. paragraphs 0029-0033 and 0038-0043. Any combination of these areas can be created using known methods (paragraphs 0038-0043) to yield predictable results (paragraph 0011). This is evidence of prima facie obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see also MPEP § 2143(I)(A).	This situation also touches other rationales for obviousness, including use of a known technique to improve similar devices to obtain predictable results, applying a known technique to a known device ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Cates very clearly lays out the types of areas that can be used in a building, and Cates lays out a plan to build such a building to achieve the predictable result of increasing convenience and lowering costs. One of ordinary skill in the art would be motivated by the teachings of the prior art and generally known engineering principles to improve existing designs.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.